PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/580,314
Filing Date: 21 Aug 2012
Appellant(s): Maier, Dieter, Johann



__________________
Darrin Wesley Smith Blaine (Reg. No. 40,636)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/18/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
A.    Claims 1-4, 7, 9-15, 17, 18, 20 and 21 stand finally rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Patent No. 6,647,133 to Morita et al. in view of U.S. Patent Application Publication No. US 2009/0312666 to Fukumoto et al. and in further view of U.S. Patent No. 5,943,516 to Uchiyama et al.;
B.    Claims 5, 6 and 19 stand finally rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 6,647,133 to Morita et al. in view of U.S. Patent Application Publication No. US 2009/0312666 to Fukumoto et al. and in further view of U.S. Patent No. 5,796,355 to Smigelski, U.S. Patent No. 4,940,060 to Gu et al. and U.S. Patent No. 5,943,516 to Uchiyama et al.; and
C.    Claim 16 stand finally rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Patent No. 6,647,133 to Morita et al. in view of U.S. Patent No. 7,132,944 to Fukumoto et al. and in further view of U.S. Patent Application Publication No. US 2009/0028395 to Riionheimo and U.S. Patent No. 5,943,516 to Uchiyama et al.


(2) Response to Argument
Summary: appellant’s main argument centers around bodily incorporation – Morita et al cannot be modified to result in the claimed invention.  It is submitted that especially given the general nature of the structural elements of the circuit as claimed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It is submitted that the arguments presented by appellant are not persuasive over the prior art, which teaches the concept and spirit of the invention, as claimed.  Specifically, appellant has not provided arguments that match the recited claim elements and does not address specifics of the rejection as presented (see Final dated 6/18/2020).  Appellant has also not provided any evidence as to why the bodily incorporation arguments below are relevant or true with regard to the recited claims; the arguments are merely pointing out differences between the prior art and the invention in general, though not the claimed elements.  Appellant’s arguments that the combination of references would not be operative are purely speculative as no evidence has been presented to show why this would be true, i.e. why certain modifications to the Morita et al are necessary.  Appellant also appears to be reading limitations into the claims that are not present.  Thus, appellant’s arguments are not commensurate with the claimed invention and the rejection as presented.  Morita et al is analogous art pertaining to appellant’s field of endeavor and problem solving area, i.e. skin contact measurement.  Further details are elaborated below.

On pg. 21 of the brief bottom, appellant contends that the discriminator circuit 24 and operating principle of Maier for generating the output signal by the comparator are significantly dissimilar (detailed in previous pages).  This is not persuasive because this argument cannot be tracked to specific claim elements.  
On pg.22 of the brief top/bottom, appellant contends that the demodulated DC signal of Morita et al is incompatible for a comparison by the discriminator 24 to model capacitance/resistance of a reference signal and therefore as a skin contact signal of the claims.  This is not persuasive because this argument cannot be tracked to the specific claim elements and as set forth in the rejection.  Appellant also has not provided any evidence why this is true.  The claims do not require or preclude “a demodulated reflective AC signal.”  Appellant has not provided any reasons why Morita et al does not disclose the electrical trigger signal and comparator as claimed, which recite the signal language (see Final dated 6/18/2020).  Further, Morita et al is not used to teach every single limitation, as the rejection set forth is a combination.  In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pg. 23 of the brief top, appellant contends that certain elements of Morita et al (transformer 26, detection unit 23, oscillator 20, discriminator 24, reference value setting unit 25) would have to be removed or modified in certain ways to “be replaced with a circuit including a capacitance and resistance configured to represent a model capacitance and 
On pg. 23 of the brief middle, appellant contends that an attempt to modify Morita et al “may not” provide an operable sensor in Morita because “having the skin capacitance/resistance in series with electrodes 21 may not generate a signal that can be compared to the reference DC signal.”  Again, this argument is not persuasive because there is no evidence of such.  Appellant is presenting a purely speculative argument that does not track to specific claimed elements nor the rejection as presented.  Further, the claims not require “the skin capacitance/resistance in series with electrodes.”  In fact, the claims do not recite “electrode” at all.  The claims do not even require a “DC signal.”  Again, appellant’s argument are not commensurate with the recited claims and rejection set forth.


Section 7B: 
On pg. 24-27 of the brief, appellant lists claim elements that are allegedly not taught by the prior art, and refers to Section 7.A of the Brief as to why Morita et al fails to teach said limitations (see pg. 27 Brief top).  Rebuttal as to the relevance of Morita et al is set forth in the Final dated 6/18/2020 as well as in the Answer above.  Further, Morita et al is not required to teach all the claimed elements as the rejection sets forth obviousness with Morita et al, Fukumoto et al, and Uchiyama et al.  However as noted, appellant has not addressed the specifics of the rejection as set forth.  Please see the Final for the specific break down of the claim elements in the combination.  In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually 
On pg. 27 of the brief middle, appellant again returns to the idea that Fukumoto et al and Uchiyama et al do not teach the removal/modification of certain elements of Morita et al, presumably required for the obviousness to result in the claimed invention.  As reiterated, appellant is reading into the claims and has not addressed the recited claim elements and the rejection as set forth.  Thus, the bodily incorporation argument is not commensurate with the claims and the rejection set forth, and there is no evidence that such modification is 1) necessary and 2) would result in inoperability.  
The rest of the brief (pgs. 28-40) merely refers back to arguments made in Sections 7A and 7B of the brief, which have been addressed above, and do not add any new evidence or considerations.    
In summary, appellant does not address any specifics in the rejection as set forth, or specific claim elements as recited.  As reiterated, appellant appears mainly concerned with how Morita et al may not be modified, and attempts to use bodily incorporation arguments.  However, said arguments are not commensurate with the recited claim elements nor the rejection as presented.  Appellant also does not provide any evidence or rationale as to why the combination would be inoperative, other than “the combination would not result in exactly the invention desired” (but not necessarily as claimed).  Further, appellant appears to read into the claims, and carries said interpretation into Morita et al, which is not proper.  For the sake of brevity, the specifics of the obviousness rejection including claim mapping and motivation have 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/H Q NGUYEN/Examiner, Art Unit 3791 
                                                                                                                                                                                                       
Conferees:
                                                                                                                                                                                                        /PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793 

/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.